
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 433
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2009
			Mr. Nadler of New
			 York (for himself, Ms.
			 Baldwin, Mr. Frank of
			 Massachusetts, and Mr. Polis of
			 Colorado) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing the 40th anniversary of
		  Stonewall.
	
	
		Whereas the Stonewall Inn opened on or about March 18,
			 1967, at 51–53 Christopher Street in the Greenwich Village neighborhood of New
			 York City, New York;
		Whereas the Stonewall Inn was a bar primarily patronized
			 by a diverse cross-section of the lesbian, gay, bisexual, and transgender
			 community and it became a very popular institution;
		Whereas at around 1:20 a.m. on June 28, 1969, police
			 raided the Stonewall Inn, closing the bar and forcing patrons outside;
		Whereas such raids were among the many ways in which
			 government harassed and discriminated against members of the lesbian, gay,
			 bisexual, and transgender community during this period, which included, for
			 example, prohibiting dancing with a person of the same sex or wearing clothing
			 more typical for another gender, terminating one’s employment, and using
			 entrapment to arrest people;
		Whereas early on the morning of June 28, 1969, after the
			 raid, years of frustration and anger among members of the lesbian, gay,
			 bisexual, and transgender community at being harassed and unfairly targeted by
			 government boiled over into a conflict with police;
		Whereas thousands returned to the Stonewall Inn on the
			 night of June 28, 1969, to express their support of basic freedoms, equality,
			 and fair treatment for lesbian, gay, bisexual, and transgender Americans,
			 chanting such slogans as “Gay Power”, “We Want Freedom Now”, and “Equality For
			 Homosexuals”;
		Whereas protests occurred again around the Stonewall Inn
			 on the night of July 2, 1969;
		Whereas the series of protests at the Stonewall Inn, often
			 referred to as “Stonewall”, marked a watershed event in which lesbian, gay,
			 bisexual, and transgender Americans dramatically showed a growing determination
			 to publicly resist government discrimination and harassment;
		Whereas Stonewall sparked a remarkable increase in
			 activism and action by lesbian, gay, bisexual, and transgender Americans across
			 the country to advocate for equal rights;
		Whereas, on June 28, 1970, thousands of lesbian, gay,
			 bisexual, and transgender Americans took part in the Christopher Street
			 Liberation Day march from Greenwich Village to Central Park to mark the first
			 anniversary of Stonewall;
		Whereas people in Chicago, Los Angeles, and San Francisco
			 also marched or gathered on June 27–28, 1970, to remember the first anniversary
			 of Stonewall;
		Whereas in 1989, the section of Christopher Street in
			 front of the Stonewall Inn was renamed “Stonewall Place”;
		Whereas in 1999, the building at 51–53 Christopher Street
			 that used to be the Stonewall Inn, Christopher Park, and the immediately
			 surrounding area were listed on the National Register of Historic
			 Places;
		Whereas in 2000, the building at 51–53 Christopher Street
			 that used to be the Stonewall Inn, Christopher Park, and the immediately
			 surrounding area were listed as a National Historic Landmark;
		Whereas inspired by Stonewall, lesbian, gay, bisexual, and
			 transgender pride parades and festivals occur in cities across the country and
			 the world every June;
		Whereas in recognition of Stonewall, Lesbian, Gay,
			 Bisexual, and Transgender Pride Month is celebrated every June; and
		Whereas a great deal of progress has been made in
			 achieving equal rights for lesbian, gay, bisexual, and transgender Americans
			 since Stonewall occurred 40 years ago, but much work remains to be done: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the 40th anniversary of
			 Stonewall;
			(2)honors those who
			 participated during Stonewall and since that time in the civil rights struggle
			 of lesbian, gay, bisexual, and transgender Americans; and
			(3)recommits itself to protecting and
			 providing equal rights for all Americans, including those who are lesbian, gay,
			 bisexual, or transgender.
			
